UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 1, 2010 (Date of earliest event reported) KINGSTONE COMPANIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-1665 36-2476480 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification Number) 1154 Broadway, Hewlett, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (516) 374-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Effective as of November 1, 2010, the holders of a majority of the outstanding shares of common stock of Kingstone Companies, Inc. (the “Company”) (exclusive of the Exchange Shares, as defined below), by written consent in lieu of a meeting of stockholders, approved the issuance of 787,409 shares of common stock of the Company (the “Exchange Shares”) in exchange for the Company’s outstanding Series E preferred stock.The following is a listing of the votes cast for and against the issuance as well as abstentions with respect thereto: For Against Abstentions 0 Based upon the foregoing stockholder approval, the Company has regained compliance with Listing Rules 5635(c)) and 5635(d)(2) of The Nasdaq Stock Market. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINGSTONE COMPANIES, INC. Dated:November 2, 2010 By: /s/Barry B. Goldstein Barry B. Goldstein President
